[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                      FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                            No. 04-16050                     September 1, 2005
                        Non-Argument Calendar              THOMAS K. KAHN
                      ________________________                    CLERK

              D.C. Docket Nos. 00-01492-CV-3-TMH/VPM
                               96-00051-CR-H-E


MARLAN EVERETT ENGLE,

                                               Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,
                                               Respondent-Appellee.

                     __________________________

            Appeal from the United States District Court for the
                       Middle District of Alabama
                      _________________________
                           (September 1, 2005)


Before ANDERSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
         Marlan Everett Engle appeals the district court’s denial of his 28 U.S.C.

§ 2255 motion to vacate. Engle asserts his trial and appellate counsel were

ineffective for failing to object to the sufficiency of count two of his indictment

charging him with money laundering, in violation of 18 U.S.C. § 1956(a)(1)(A)(i),

because the indictment failed to charge him with an offense. We affirm the district

court.

         “When reviewing the district court’s denial of a § 2255 motion, we review

questions of law de novo, and findings of fact for clear error.” Varela v. United

States, 400 F.3d 864, 867 n.3 (11th Cir. 2005). The U.S. Constitution provides

that “[i]n all criminal prosecutions, the accused shall enjoy the right . . . to have

the Assistance of Counsel for his defen[s]e.” U.S. Const. amend. VI. This right to

counsel equates to the right to effective assistance of counsel. Strickland v.

Washington, 104 S. Ct. 2052, 2063 (1984). To prevail on an ineffective assistance

of counsel claim, a prisoner must show: (1) counsel’s performance was deficient,

and (2) the deficient performance prejudiced the defense. Id. at 2064.

         Engle appealed his convictions and sentences on direct appeal to this Court.

He specifically challenged whether “the trial court erred in failing to dismiss the

money laundering count of the indictment (Count II) as duplicitous and defective,

because the count alleged multiple financial transactions rather than the requisite

                                            2
single financial transaction contemplated by the applicable statute . . . .” We

affirmed Engle’s convictions and sentences without discussion pursuant to 11th

Cir. R.36-1. United States v. Pruitt, 174 F.3d 1215, 1221 (11th Cir. 1999).

      We previously rejected Engle’s claim that his indictment failed to charge

him with a crime. Thus, his trial and appellate counsel were not ineffective for

failing to raise the issue. See United States v. Nyhuis, 211 F.3d 1340, 1344 (11th

Cir. 2000) (counsel is not ineffective for failing to raise non-meritorious issues).

      AFFIRMED.




                                          3